


--------------------------------------------------------------------------------

Exhibit 10.2


TERMINATION AND RELEASE AGREEMENT


This TERMINATION AND RELEASE AGREEMENT (this "Termination Agreement"), is made
and entered into this 24th day of September, 2004, by and between Entrada
Networks, Inc., a Delaware corporation (the "Company"), and Trilogy Investment
Fund I, LLC, a California limited liability company ("Trilogy"). Defined terms
not otherwise defined in this Termination Agreement, shall have the meaning set
forth in the Stock Purchase Agreement (as defined below).


RECITALS


WHEREAS, on May 14, 2004, the Company and TRILOGY entered into that certain
Stock Purchase Agreement whereby TRILOGY would acquire up to 3,000,000 shares
(the "Shares") of the Company’s Common Stock (the "Stock Purchase Agreement");
and


WHEREAS, the Parties now desire to terminate the Stock Purchase Agreement.


NOW, THEREFORE, in consideration of the covenants and agreements herein set
forth and for other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties do hereby agree as follows:


1.    Termination of Stock Purchase Agreement. Effective immediately, the
Parties hereby abandon the transactions contemplated by the Stock Purchase
Agreement and mutually terminate the Stock Purchase Agreement. Section 7.3 of
the Stock Purchase Agreement is hereby incorporated by reference in its entirety
into this Termination Agreement.


2.    Publicity. The Parties shall not make any public statement regarding this
Termination Agreement until 6:00 a.m. New York time on September 24, 2004, or at
such other time mutually agreed upon by the Parties. At that time of any public
statement, the Company shall only issue a press release in the form approved in
writing by TRILOGY.


3.    Fees and Expenses. Within ten (10) days of the date of this Termination
Agreement, the Company shall reimburse TRILOGY for all costs and expenses
(including attorneys’ fees and expenses) heretofore or hereafter incurred by
TRILOGY in connection with or relating to the preparation, negotiation, and
execution of the Stock Purchase Agreement, Registration Statement, this
Termination Agreement, and the transactions contemplated hereby and thereby.


4.    Release of Claims. Effective immediately, the Company and each of its
predecessors, successors, subsidiaries and assigns (and any of the present and
former officers, directors and employees of each of the foregoing) (each, a
"Releasing Party"), in their capacity as such, hereby covenants not to sue and
forever releases and discharges TRILOGY (and each of its present and former
directors, officers, representatives, advisors (including but not limited to
financial advisors), attorneys, accountants, employees, agents, parents,
subsidiaries, affiliated persons and entities, predecessors, successors and
assigns and heirs, executors and administrators and all persons acting in
concert with any such party) (each, a "Released Party") from all manner of
claims, actions, causes of action or suits, at law or in equity, known or
unknown, which each now has or hereafter can, shall or may have by reason of any
matter, cause or thing whatsoever relating to or arising out of the this
Termination Agreement, Stock Purchase Agreement, Registration Statement, or the
agreements or instruments ancillary thereto or the transactions contemplated
thereby, or any action or failure to act under the Stock Purchase Agreement or
in connection therewith, or in connection with the events leading to the
abandonment of the purchase of the Shares by TRILOGY and any other transactions
contemplated by the Stock Purchase Agreement and the mutual termination of the
Stock Purchase Agreement, excepting only any claim, action, cause of action or
suit arising (i) out of an undertaking or promise contained in this Termination
Agreement, or (ii) with respect to any statements made or actions taken after
the date of this Termination Agreement.


THE COMPANY ACKNOWLEDGES THAT IT HAS BEEN ADVISED BY ITS LEGAL COUNSEL AND IS
FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:


"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR."


Being aware of said Code section, the Company hereby expressly waives any rights
it may have thereunder, as well as any other statutes or common principles to
similar effect.


5.    Representations and Warranties.


(a)    The Company represents to TRILOGY that the Company has all requisite
corporate power and authority to enter into this Termination Agreement and to
take the actions contemplated hereby. The execution and delivery of this
Termination Agreement and the actions contemplated hereby have been duly
authorized by all necessary corporate action on the part of the Company,
including approval of the Company’s Board of Directors. This Termination
Agreement has been duly executed and delivered by the Company and constitutes a
valid and binding agreement of the Company, enforceable against it accordance
with its terms.


(b)    TRILOGY represents to the Company that TRILOGY has all requisite
organizational power and authority to enter into this Termination Agreement and
to take the actions contemplated hereby. The execution and delivery of this
Termination Agreement and the actions contemplated hereby have been duly
authorized by all necessary action on the part of TRILOGY. This Termination
Agreement has been duly executed and delivered by TRILOGY and constitutes a
valid and binding agreement of TRILOGY, enforceable against it in accordance
with its terms.


6.    Miscellaneous.


(a)    Entire Agreement; Assignment.


(i)    This Termination Agreement (including the documents and instruments
referred to herein) constitutes the entire agreement between the parties hereto
in respect of the subject matter hereof and supersedes all other prior
agreements and understandings, both written and oral, between the parties in
respect of the subject matter hereof.


(ii)    Neither this Termination Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by operation of law (including by merger
or consolidation) or otherwise without the prior written consent of the other
parties. Any assignment in violation of the preceding sentence shall be null and
void.


(b)    Notices. All notices, requests, instructions or other documents to be
given under this Termination Agreement shall be in writing and shall be deemed
given (i) five business days following sending by registered or certified mail,
postage prepaid, (ii) when sent if sent by facsimile; provided, however, that
the facsimile is promptly confirmed by telephone confirmation thereof,
(iii) when delivered, if delivered personally to the intended recipient, and
(iv) one business day following sending by overnight delivery via a national
courier service, and in each case, addressed to a party at the following address
for such party:



  if to the Company, to: Entrada Networks, Inc.

                                                5755 Oberlin Dr., Suite 204
                                                 San Diego, California 92121   
   

  Attention: Kanwar J.S. Chadha, Ph.D., CEO

                                                Facsimile No.: (858) 597-1107

  Telephone No.: (858) 597-1102




  with copies to: Greenbaum, Rowe, Smith, Ravin, Davis & Himmel, LLP

                                                P.O. Box 5600
                                                Woodbridge, New Jersey 07059
                                                 Attention: W. Raymond Felton
                                                 Facsimile: (732) 549-1881

  Telephone No.: (732) 549-5600




  if to TRILOGY, to: Trilogy Investment Fund I, LLC.

1406 ½ Kenter Avenue,
Los Angeles, California 90049

  Attention: Alfonso J. Cervantes, Jr.

                                                Facsimile: (509) 694-8692

  Telephone No.: ( 800) 330-1860






  with a copy to: Troy & Gould P.C

                                                1801 Century Park East, Suite
1600

  Los Angeles, California 90049

                                                Attention: Alan B. Spatz, Esq.
                                                Facsimile: (310) 789-1431

  Telephone No.: (310) 789-1231





or to such other address or facsimile number as the person to whom notice is
given may have previously furnished to the other in writing in the manner set
forth above.

(c)    Governing Law. This Termination Agreement shall be governed by and
construed in accordance with the Laws of the State of California, without giving
effect to the choice of law principles thereof.


(d)    Headings. The headings of the various sections of this Termination
Agreement have been inserted for convenience of reference only and shall not be
deemed to be part of this Termination Agreement.


(e)    Parties in Interest. This Termination Agreement shall be binding upon and
inure solely to the benefit of each party hereto and its successors and
permitted assigns, and nothing in this Termination Agreement, express or
implied, is intended to or shall confer upon any other person any rights,
benefits or remedies of any nature whatsoever under or by reason of this
Termination Agreement.


(f)    Severability. The provisions of this Termination Agreement shall be
deemed severable and the invalidity or unenforceability of any provision shall
not affect the validity or enforceability of the other provisions hereof. If any
provision of this Termination Agreement, or the application thereof to any
person or any circumstance, is invalid or unenforceable, (i) a suitable and
equitable provision shall be substituted therefor in order to carry out, so far
as may be valid and enforceable, the intent and purpose of such invalid or
unenforceable provision and (ii) the remainder of this Termination Agreement and
the application of such provision to other persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.


(g)    Counterparts. This Termination Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties. The Parties agree that delivery
of executed signature pages by facsimile shall be sufficient to render this
Termination Agreement effective.


(h)    Cooperation. The Company shall cooperate with TRILOGY and promptly
prepare and file all necessary documentation to withdraw all applications,
notices, petitions and filings made with, and shall use their reasonable best
efforts to terminate the proceedings before, any governmental authority in
connection with the Stock Purchase Agreement, including the Registration
Statement. The Company is authorized to file a notice of withdrawal with the SEC
relating to the Registration Statement on Form SB-2.


(j)    Amendment and Modification. This Termination Agreement may be amended,
modified, and supplemented only by a written document executed by the Parties
which specifically states that it is an amendment, modification or supplement to
this Termination Agreement.




IN WITNESS WHEREOF, each of the parties has caused this Termination Agreement to
be duly executed on its behalf as of the date first above written.
ENTRADA NETWORKS, INC.,
a Delaware corporation
       /s/ Kanwar J. S. Chadha
     By: Kanwar J. S. Chadha, PhD.
     Its: CEO







TRILOGY INVESTMENT FUND I, LLC,
a California limited liability company
        /s/ Michael A. Briola
     By: Michael A. Briola
     Its: Executive Vice President






 


 